DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Response to Amendment

Applicant’s arguments with respect to claim(s) 1-10 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grewe (US Patent Publication 2008/0033522).
As to claims 1, 21 and 27, Grewe discloses in Figures 1-3 an implantable medical device (100) comprising an elongated tubular body having a scaffolding (110) with a plurality of struts forming cells between the struts (106), a polymeric coating (102) disposed over at least a portion of the body, wherein the covering extends between adjacent struts to fill the cells (Figure 3), wherein the covering includes a plurality of voids formed in an outer surface (Paragraph [0049]), and an extracellular matrix material coating disposed over the polymeric covering and within the plurality of voids prior to implantation of the implantable medical device within a patient (Paragraph [0049]).
As to claims 2, 3, 22 and 28, Grewe discloses a monolithic structure of protrusions and voids (Paragraph [0049]).
As to claims 4 and 29, Grewe discloses different first and second layers (Paragraphs [0049] and [0078]).
As to claim 5, Grewe discloses the second layer is adhesively secured to the first layer (Paragraph [0078]).
As to claims 6, 7, 8 and 10, Grewe discloses the layers cover either portions of the stent or the entire length (Paragraph [0049]).
As to claims 9 and 30, Grewe discloses the stent and covering are bioabsorbable (Paragraphs [0041] and [0074]).
As to claim 23, Grewe discloses the protrusions vary in density (Paragraphs [0048]-[0049]).
As to claims 24 Grewe discloses flared regions (Paragraph [0069]).
As to claims 25 and 26, Grewe discloses the extracellular material covers the top surface of some of the protrusions (Paragraph [0049]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774